Citation Nr: 0937370	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  06-24 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for spondylolisthesis, 
spinal stenosis and degenerative disc disease lumbosacral 
spine, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from March 1971 to March 
1978.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Seattle, Washington, 
Department of Veterans Affairs (VA) Regional Office (RO).

The appellant had a hearing at the RO in February 2009.  A 
transcript of the hearing is of record.  


FINDINGS OF FACT

1.  An August 17, 2007, treatment note indicates that forward 
flexion of the lumbar spine was limited to 30 degrees; the 
next objective finding indicating flexion beyond 30 degrees 
is in a VA examination dated July 2, 2008.

2.  Prior to August 17, 2007, and from July 2, 2008, the 
Veteran's spondylolisthesis, spinal stenosis and degenerative 
disc disease lumbosacral spine is manifested by actual and 
functional thoracolumbar flexion greater than 30 degrees, and 
there is no showing of ankylosis or credible findings of 
incapacitating episodes of at least 4 weeks duration over a 
one-year period.


CONCLUSIONS OF LAW

1.  From August 17, 2007, until July 2, 2008, the criteria 
for 40 percent rating for spondylolisthesis, spinal stenosis 
and degenerative disc disease lumbosacral spine have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5242, 5243 (2009).

2.  Prior to August 17, 2007, and from July 2, 2008, the 
criteria for a rating in excess of 20 percent for 
spondylolisthesis, spinal stenosis and degenerative disc 
disease lumbosacral spine have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 
5243 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

        VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2009), provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
dated in December 2004.  While the letter provided adequate 
notice with respect to the evidence necessary to substantiate 
the claim, it did not provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  See Dingess, supra.  However, 
the appellant was granted notice of the latter two elements 
in June 2008.  Although the appellant received inadequate 
preadjudicatory notice, complete notice was ultimately 
provided and was followed by a readjudication of the claim, 
curing the timing defect.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  In any event, the record reflects 
that he was provided with a meaningful opportunity such that 
the preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
In connection with the current appeal, appropriate and 
adequate examinations have been conducted.  The examiner 
reviewed the history and established clinical findings.  
Moreover, the file contains VA and private treatment reports 
and there is no indication that there is any outstanding 
evidence with respect to the claim.    

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  No further assistance 
to the appellant with the development of evidence is 
required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

					Factual Findings 

In December 2004, R.W.S., D.C., issued a statement 
maintaining that the appellant had been seen at his office 
since May 2002 with multiple episodes of lower back and neck 
pain.  R.W.S. noted that the lower back presentation was 
consistent with the symptoms expected from DJD and DDD of the 
lumbar spine and it was expected that such symptoms would 
progress as the degenerative process continued.  

The appellant was afforded a VA compensation and pension 
examination in January 2005.  During this examination, he 
reported pain in the medial two-thirds of the inferior lumbar 
region, bilaterally.  He complained that he could feel the 
vertebra move one on another and that such caused a lot of 
pain and severe weakness of the right lower extremity.  
Regarding impairments, the appellant reported that he did not 
know how much he could lift but he sometimes experienced pain 
when ascending stairs.  Also, twisting his lower back put 
strain on it.  The appellant could not run and he had to 
squat rather than bend over to pick up stuff.  He reported 
employment doing bridge maintenance.  Flare ups were occurred 
about a dozen times a year, lasting anywhere from 30 seconds 
to 5 minutes with a decreased range of motion.  The appellant 
noted that in the last year he was ordered on bed rest when 
he fell off a horse and his back landed on a rock.  

Objectively, examination revealed mild loss of the normal 
lumbar lordosis.  Gait was normal.  Thoracolumbar spine range 
of motion (threshold of pain) was flexion to 64 degrees (37 
degrees); extension 22 degrees (18 degrees); right lateral 
bending 21 degrees (13 degrees); left lateral bending 28 
degrees (26 degrees); rotation was 80 degrees to either side, 
painful bilaterally.  Five thoracolumbar spine flexion 
repetitions exacerbated the appellant's level of pain, the 
last being to 68 degrees.  An impression was given of lumbar 
spine, DDD L3-4, grade I spondylolisthesis of L5 body in 
relation to S1 vertebral body with clinical examination 
suggestive of nerve compression.  

Regarding neurologic findings, the January 2005 examination 
noted mild discomfort with seated straight-leg raise on the 
right side.  Testing on the left side was negative.  Knee 
jerk was +1 on the right and +2 on the left.  

In a December 2004 statement, R.Y., LMP, stated that the 
appellant was her patient and that she had seen him for a 
series of massage therapy sessions.  She noted that massages 
provided temporary relief from the pain.  She further noted 
that with continued care she expected that the appellant 
would have some permanent decrease in his symptoms but she 
did not expect him to become pain free or to rid him of his 
muscle tension.  She related that these symptoms are chronic 
in nature.  

In December 2006, the appellant was seen for back pain.  It 
was noted that he had sustained a neck injury two years 
earlier and that he was involved in a motor vehicle accident 
in September 2006.  Objectively, there was weakness in the 
back with bending.  The appellant reported that the pain in 
his back was worse with bending and prolonged standing.  
Spine palpation revealed no fixed spasms, scoliosis, step off 
or deformity.  Lumbar flexion was 60, extension 10, and 
lateral bending 10.  Neurologically, motor strength was 5/5 
and sensory examination was normal.  Reflexes were 2+ and 
symmetric in the lower extremities and straight leg raising 
was negative.  Romberg test was also negative.  The examiner 
noted that the appellant's spondylolisthesis was probably 
aggravated by his industrial injury and that for the present 
time he could still work in a sedentary light job.  The 
examiner did not think that the appellant could do heavy 
labor for another three months.  The prognosis was fair.  

In March 2007, it was noted that the appellant's gait was 
slow but normal.  The appellant continued to have low back 
pain and he could not lift anything heavy.  

The appellant underwent back surgery in May 2007.  In August 
2007, it was determined that the appellant could not work his 
regular duties.  He was restricted from working for two to 
three months after the surgery.  

In a post-operative follow up examination in August 2007 the 
appellant was doing okay and was walking two to three miles 
per day.  On examination, gait was normal.  Lumbar flexion 
was 30, extension 5 and lateral bending 10.  The appellant 
was making good progress and was allowed to lift up to 20 
lbs.  Repetitive bending or any type of heavy labor was not 
recommended.  

In a February 2008 statement from the appellant's employer, 
it was noted that the appellant was terminated from his job 
due to a chronic medical condition that has rendered him 
unable to return to work.  

The appellant had a VA fee basis examination in July 2008.  
During this evaluation, he reported stiffness, weakness, 
numbness and erectile dysfunction.  He reported pain that 
occurs 12 times a day, with each episode lasting for two 
hours.  The pain was relieved by rest and medication.  The 
appellant reported stiffening of the lower back and very 
painful standing.  It was noted that the condition has not 
resulted in any incapacitation.  Functional impairments of 
limits lifting, bending, crawling, standing, walking on 
uneven ground and avoidance of jarring motions were noted.  

Objectively, examination revealed no evidence of radiating 
pain on movement.  Muscle spasms were absent and there was no 
tenderness.  There was negative straight leg raising test on 
the right and left, and no anklyosis of the lumbar spine.  
Flexion was to 78 degrees (40 degrees with pain) and 
extension was to 15 degrees (5 degrees with pain).  Right 
lateral flexion, left lateral flexion, right rotation and 
left rotation were 30 degrees.  Combined range of motion in 
all planes was 165 degrees.  The joint function of the spine 
was not additionally limited by pain, fatigue, weakness, lack 
of endurance or incoordination after repetitive use.  The 
examiner noted that the appellant was medically retired in 
March 2008 and that the effects of his condition were that he 
could not run or pick up heavy objects.  Additionally, he had 
to hire people to do things at home, he could not ride 
horses, and he could not participate in cavalry competitions.  
Neurologically, motor and sensory function were within normal 
limits.  Reflexes were 2+ in the bilateral knees, with absent 
ankle jerks.  

In an independent medical opinion of September 2008, the 
examiner opined that the appellant's chronic low back 
disorder was separate from the aggravation of his injury that 
occurred as a result of the motor vehicle accident.  
Moreover, it appeared that the appellant's radicular symptoms 
were solely based on the appellant's intercurrent injury.  
However, the examiner noted that the appellant's chronic 
ongoing back pain had been present for several years, and 
that he had been evaluated on many occasion by chiropractors 
and different physicians.  Therefore, the examiner found that 
the appellant's chronic ongoing back pain is separate from 
his radicular type symptoms with radiation to the left lower 
extremity, the latter being a result of the intercurrent 
injury and the former being a result of the underlying 
service connected degenerative disc disease of L3-4 and 
spondylolisthesis at L5-S1.  

In a February 2009 statement, R.W.S. noted that he treated 
the appellant for multiple episodes of cervical and lumbar 
pain, and that his symptoms were progressive.  R.W.S. noted 
that the appellant was seen in his office twice in 2002, six 
times in 2003, 10 times in 2004, 15 times in 2005 and five 
times in 2006 prior to his MVA accident.  He noted that the 
appellant's symptoms were episodic, lasting one week to six 
weeks from 2003 to 2006 and that his symptoms increased each 
year in frequency and duration.  During these times of flare-
up, the appellant was unable to perform his normal activities 
and at times had to miss work.  Although the appellant did 
not always miss work, his lifestyle was impacted, resulting 
in decreased activities and times of incapacities, and that 
these incapacity periods were increasing over the period of 
2002-2006.  He noted that time frames were two to six weeks 
per episode.  

Via various statements, the appellant has reported back pain 
on a daily basis and intimacy issues with his wife.  At his 
RO hearing, he reported that before his accident, he had pain 
and stiffness.  He also reported incapicitating episodes.  

					Legal Criteria 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Hart v. Mansfield, 
21 Vet. App. 505 (2009).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2009).  The Board concludes that the disability has not 
significantly changed and that a uniform evaluation is 
warranted.  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C .F.R. § 4.59. 

The appellant's spondylolisthesis, spinal stenosis and 
degenerative disc disease lumbosacral spine, is rated 20 
percent disabling under DC 5243.  This rating provides that 
intervertebral disc syndrome (IVDS) is to be rated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher rating when all disabilities are 
combined under 38 C.F.R. § 4.25.

Under the general rating formula for diseases and injuries of 
the spine, a 10 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  A 40 percent rating is assigned 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine is 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine; and 100 percent 
for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5243 provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.

					Analysis 

The appellant has contested the denial of an increased rating 
for spondylolisthesis, spinal stenosis and degenerative disc 
disease lumbosacral spine, rated as 20 percent disabling.  
The current rating contemplates periarticular pathology 
productive of painful motion.  38 C.F.R. § 4.59.  It is also 
consistent with forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

The Board finds no basis for a rating in excess of 20 percent 
prior to August 17, 2007.  Indeed, during this period, lumbar 
flexion exceeded 30 degrees and was not additionally limited 
by pain, weakness, or similar factors.  There is also no 
showing of ankylosis.  Further, while the Veteran reported at 
his January 2005 VA examination that he was prescribed bed 
rest by a physician, the duration of such rest was one week, 
whereas a total of at least 4 weeks of incapacitation must be 
shown to achieve the next-higher evaluation on this basis.  
Moreover, while a later February 2009 letter from R.W.S. 
indicates a history of incapacitating episodes of up to 6 
weeks, for reasons that will be discussed below, this letter 
is not found to be a reliable gauge of such incapacitation.  

In this case, an August 17, 2007, VA record shows forward 
flexion of the lumbar spine to only 30 degrees.  This 
satisfies the criteria for a higher evaluation of 40 percent 
for this portion of the rating period on appeal.  It is noted 
that the Veteran's range of motion thereafter improved as 
time elapsed following his May 2007 surgery.  Indeed, a VA 
examination in July 2008 showed flexion to 78 degrees, with 
no additional functional limitation due to factors such as 
pain and weakness.  In fact, no medical records following 
August 17, 2007, indicate a loss of motion commensurate with 
a 40 percent evaluation.  Resolving doubt in the Veteran's 
favor, a 40 percent rating is assigned from August 17, 2007, 
until July 2, 2008, the date of the VA examination that first 
shows improved motion.  

While a 40 percent rating is found to be appropriate from 
August 17, 2007, until July 2, 2008, an evaluation in excess 
of that amount is not justified.  Indeed, there is no 
evidence of ankylosis.  Moreover, there is no credible 
evidence of incapacitating episodes such as to warrant a 
higher evaluation.  In this regard, no evidence during the 
period in question indicates prescribed bed rest of a total 
duration of at least 6 weeks.  A later February 2009 letter 
from R.W.S. indicates a history of incapacitating episodes of 
up to 6 weeks but, for reasons that will be discussed below, 
this letter is not found to be a reliable gauge of such 
incapacitation.  

From July 2, 2008, only a 20 percent rating is warranted, 
based on objective findings showing range of motion in excess 
of 30 degrees.  Indeed, the July 2008 VA examination showed 
flexion to 78 degrees, with no additional limitation of 
function due to factors such as pain and weakness.  Again, 
there is no showing of ankylosis during the period in 
question.  Finally, although the Veteran reports that he 
required bed rest episodes at the July 2008 VA examination, 
such reports are not deemed credible.  Indeed, he reported 12 
episodes per day, lasting 2 hours each, which would amount to 
24 hour pain all the time.  This is either an exaggeration or 
potentially a typographical error in the report, but in 
either case, assignment of a higher rating can not be based 
on inaccurate information.  Moreover, the Veteran's reports 
are contradictory, because after indicating thus frequent 
need for bed rest, he nevertheless stated that his disorder 
did not result in incapacitation.  Furthermore, while a 
February 2009 letter from R.W.S. notes incapacitating 
episodes dating back to 2003, this is not supported by the 
earlier evidence of record.  For example, the Veteran did not 
report such a history of incapacitation at prior VA 
examinations.  Aside from a report of one week's 
incapacitation reported in January 2005, he did not indicate 
that he was suffering from such episodes.  Therefore, the 
reliability of the February 2009 private report is called 
into question and does not serve to establish a higher rating 
here. 

Finally, while Note (1) to the general rating formula 
instructs the rater to separately evaluate neurologic 
disability, here competent medical evidence indicates that 
such neurologic problems are attributable to a post-service 
accident and are not a component of the service-connected low 
back disability.  Accordingly, no separate evaluation is to 
be assigned here.  

Finally, the Board has considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2009).  However, the 
record does not reflect that the appellant has required 
frequent periods of hospitalization for this disability and 
the manifestations of the disability are contemplated by the 
schedular criteria.  Therefore, there is no reason to believe 
that the average industrial impairment from the disability 
would be in excess of that contemplated by the schedular 
criteria.  Therefore, referral of the case for extra-
schedular consideration is not in order.  

In sum, an increased rating of 40 percent is warranted for 
the period from August 17, 2007, until July 2, 2008.  For the 
remainder of the rating period on appeal there is no basis 
for an evaluation in excess of 20 percent.  In reaching these 
conclusions, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

From August 17, 2007, to July 2, 2008, a 40 percent rating 
for spondylolisthesis, spinal stenosis and degenerative disc 
disease lumbosacral spine, is granted, subject to governing 
criteria applicable to the payment of monetary benefits.

Prior to August 17, 2007, and from July 2, 2008, a rating in 
excess of 20 percent disabling for spondylolisthesis, spinal 
stenosis and degenerative disc disease lumbosacral spine is 
denied.  



____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


